Citation Nr: 1402672	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-49 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left leg.   

2.  Entitlement to service connection for arthritis of the right and left legs.


REPRESENTATION

Appellant represented by:	Jeany Mark, Lieberman & Mark, PLLC


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952.   

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for arthritis of the knees and peripheral neuropathy of the left foot.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in December 2009.   

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  In correspondence received in March 2010, the Veteran cancelled his hearing request.   

In August 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).   

In a July 2011 decision, the Board denied both claims for service connection on appeal, as shown on the title page.  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.   

In a June 2011 written brief presentation, the Veteran's attorney raised the issue of an increased rating for the Veteran's service-connected residuals of a cold injury of the left foot.  That issue was addressed in a September 2011 rating action, which was not appealed.  The matter has not since been raised again and it is not currently in appellate status.  

The Board also notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A January 2014 review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Veteran's original VA claims file has been lost, and that the current file is a rebuilt one.   

The Board's disposition of the service connection claim for peripheral neuropathy of the left leg is set forth below.  The service connection claim for arthritis of the right and left legs is addressed in the remand following the order; and this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action.  VA will notify the Veteran when further action, on his part, is required.

 
FINDING OF FACT

In an October 2013 rating decision, VA granted the Veteran's service connection claim for peripheral neuropathy of the left leg.


CONCLUSION OF LAW

Because the October 2013 award of service connection for peripheral neuropathy of the left leg represents a grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over those issues affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to May 2009  denial of service connection for peripheral neuropathy of the left leg, in a subsequent rating decision dated in October 2013, the service connection claim was granted. 

Under these circumstances, the Board finds that the service connection claim for peripheral neuropathy of the left leg, which was formerly in appellate status prior to October 2013, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to that matter..  The Veteran was notified of this fact in correspondence from VA dated in November 2013 and in the October 2013 rating decision itself.  [Parenthetically, the Board further notes that, subsequently in a November 2013 rating action, a higher initial rating of 40 percent was assigned, and the Veteran has not in any way disagreed with the RO's determination as to either the assigned effective date or rating].  

Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating to the service connection claim for peripheral neuropathy of the left leg must be dismissed.


ORDER

The appeal as to the claim for service connection for peripheral neuropathy of the left leg is dismissed.


REMAND

The Board's review of the claims file reveals that further RO action on the matter remaining on appeal-the service connection claim for arthritis of the right and left legs-is warranted.  

VA X-ray films of March 2009 confirm the presence of arthritis in both knees.  In a brief provided in November 2013, the Veteran's attorney maintained that service connection for arthritis of the right and left legs was warranted, secondary to service-connected frostbite of both feet; and/or Raynaud's phenomenon, manifested by peripheral neuropathy of the left leg.  Supporting the claim, the attorney referenced evidence provided for the file, including a private medical opinion of Dr. D.B.M., dated in February 2013; and an article received for the file in November 2013.  Significantly, service connection has just recently (October 2013) been established for Raynaud's phenomenon, manifested by peripheral neuropathy of the left leg.   

Pursuant to VA's duty to assist a claimant in the development of facts pertinent to the claim, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.  

To date, no VA examination has been conducted or medical opinion obtained in conjunction with the service connection claims for arthritis of the legs, secondary to that condition.  In light of the evidence currently on file, the Board finds that an examination and opinion addressing whether there exists a secondary relationship between the Veteran's claimed arthritis of the legs and his service-connected conditions is warranted, in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Hence, the Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file any copy(ies) of the notice of the date and time of examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the above-noted examination, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records,  

As for VA records, the Board observes that it appears that the Veteran receives regular treatment through VA.  A review of the paper and virtual VA file reflects that the Veteran's VA/CAPRI records were last compiled and reviewed in conjunction with the claim on appeal in October 2013, and that these records are current to early October 2013.  Hence, it appears that more recent VA records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462,466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611,613 (1992).  Accordingly, the RO should obtain all outstanding, pertinent VA records of evaluation hospitalization, and/or treatment of the Veteran from October 2013, forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, any pertinent, outstanding private records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's readjudication of the claim should include consideration of all evidence added to the record since the last adjudication of the claim in October 2013 (SSOC).


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Canandaigua VAMC (and any other pertinent VA treating facility) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from October 2013, forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim  remaining on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received are associated with the claims file, the Veteran should be scheduled for a VA examination in conjunction with his service connection claim for arthritis of the legs.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

a.  A clinical diagnoses describing the areas of each leg affected by arthritis should be made.  

b.  For each diagnosed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder was incurred in or first manifested during the Veteran's period of active service from January 1949 to June 1952; or, during the first post-service year.  

c.  The examiner should address the more general question of whether it is at least as likely as not that any currently manifested arthritic condition of the legs is otherwise etiologically related to the Veteran's period of active service (such as by virtue of chronicity and continuity of symptoms, or based on a finding that it was caused by or related to any incident or event that occurred during service).

d.  The Veteran has also claimed service connection for arthritis of the right and left legs, based on a claimed secondary relationship to a service-connected condition, to include frostbite of each foot; and Raynaud's phenomenon, characterized by peripheral neuropathy of the left leg.  Following a review of the service and post-service medical records, the lay statements of record, and any other pertinent evidence in the Veteran's claims folder, the examiner must provide an opinion as to following question: is it at least as likely as not that currently arthritis of the legs, was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by either of the aforementioned service-connected conditions (evaluated separately)? 

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the condition; and (2) the degree of severity at the onset of aggravation (permanent worsening) of the condition.   

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than a 50 percent); "at least as likely as not" (meaning a likelihood of at least 50 percent); or, "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.   

e.  In providing the rationale for the requested opinions, the examiner should specifically consider and discuss: the February 2013 opinion of Dr. D.B.M., and the article on Raynaud's Phenomenon, received in November 2013, as well as other pertinent evidence such as prior VA examination reports.  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  In providing these opinions, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  If the Veteran's lay reports are discounted, the examiner should clearly so state, and explain why. 

The examiner should set forth all examination findings, as well as testing results (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matter remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority.   

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12  Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


